

115 HR 6754 IH: Court Imbalance Restructure Concerning Updates to Impacted Tribunals Act of 2018
U.S. House of Representatives
2018-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6754IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2018Mr. Issa (for himself and Mr. Goodlatte) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to modify the structure of the Court of Appeals for the
			 Ninth Circuit, and for other purposes.
	
 1.Short titleThis Act may be cited as the Court Imbalance Restructure Concerning Updates to Impacted Tribunals Act of 2018 or the CIRCUIT Act of 2018. 2.Divisions of the Court of Appeals for the Ninth Circuit (a)Establishment of divisions (1)In generalChapter 3 of title 28, United States Code, is amended by adding at the end the following:
					
						50.Divisions of the Court of Appeals for the Ninth Circuit
 (a)In generalThe Court of Appeals for the Ninth Circuit is divided into four divisions to be known as the Northern, Middle, Southern, and Circuit Divisions as follows:
 (1)Northern DivisionThe Northern Division comprises the judicial districts of Alaska, Idaho, Montana, Oregon, Eastern Washington, and Western Washington.
 (2)Middle DivisionThe Middle Division comprises the judicial districts of Eastern California, Northern California, Guam, Hawaii, Nevada, and the Northern Mariana Islands.
 (3)Southern DivisionThe Southern Division comprises the judicial districts of Arizona, Central California, and Southern California.
 (4)Circuit DivisionThe Circuit Division comprises all judicial districts within the Court of Appeals for the Ninth Circuit.
								(b)Circuits in which decisions reviewable
 (1)In generalExcept as provided in sections 1292(c), 1292(d), and 1295, appeals from reviewable decisions of the district and territorial courts embraced in the Ninth Circuit shall be taken to the division of the court of appeals for the division embracing the district.
 (2)Circuit divisionThe following appeals shall be taken to the Circuit Division: (A)Appeals of final agency actions.
 (B)Appeals from the United States Tax Court. (C)Appeals from another division of the court in the case that 2 or more divisions have made final decisions on a matter of law that conflict.
 (D)Appeals from another division in the case that such division has denied an application for a rehearing en banc with respect to the matter appealed.
 (c)Assignment of judgesThe judges appointed to the Court of Appeals for the Ninth Circuit shall serve among the divisions as follows:
 (1)Except for the Circuit Division, eleven judges shall serve on each division. (2)The Circuit Division shall be composed of the chief judge, and 4 judges randomly selected from each other division. Except with regard to the chief judge, and initial assignments to the Circuit Division, each judge serving on the Circuit Division shall serve for non-renewable 3-year term. With regard to initial appointments, of the judges assigned to serve on the Circuit Division, 4 judges shall be assigned for 1 year, 4 judges shall be assigned for 2 years, and 4 judges shall be assigned for 3 years, which assignments shall be made on a random basis.
 (3)In the case that a judge serving on the Circuit Division is recused, another judge serving on the division of that judge’s regional division may serve in the place of the judge who is recused.
 (4)Section 45 shall apply with respect to— (A)the designation of the chief judge of the circuit; and
 (B)the designation of the presiding judge in each division, as though the division were a court of appeals.
 (d)Panels; hearings; quorumSection 46 shall apply to each division as though the division were a court of appeals. Section 6 of Public Law 95–486 (28 U.S.C. 41 note) shall not apply to the divisions established under this section.
 (e)Clerks and employeesSection 711 shall apply to each division as though the division were a court of appeals. (f)PrecedentExcept with respect to a decision of a Circuit Division described in subsection (b)(2)(C), the decision of one division is not binding on other divisions..
 (2)Clerical amendmentThe table of sections for chapter 3 of title 28, United States Code, is amended by inserting after the item related to section 49 the following:
					
						
							50. Divisions of the Court of Appeals for the Ninth Circuit. .
 (b)Conforming amendmentsSection 1294 of title 28, United States Code, is amended— (1)by inserting after sections the following 50; and
 (2)by striking paragraph (4). (c)Reports (1)Federal Judicial Center reportNot later than 8 years after the date of the enactment of this Act, the Federal Judicial Center shall conduct a study on the effectiveness and the efficiency of the divisions of the Court of Appeals for the Ninth Circuit and submit to the Judicial Conference of the United States a report which includes the results of the study, and information related to the activities of the divisions.
 (2)Judicial Conference of the United States recommendationsNot later than one year after receiving the report under paragraph (1), the Judicial Conference of the United States shall submit to Congress recommendations related to the divisional structure of the Court of Appeals for the Ninth Circuit, including whether such structure should be continued with or without modification.
				3.Circuit judges for the circuit courts of appeals
 (a)In generalThe President shall appoint, by and with the advice and consent of the Senate, 5 additional circuit judges for the ninth circuit court of appeals.
 (b)Tablesln order that the table contained in section 44 of title 28, United States Code, will, with respect to each judicial circuit, reflect the changes in the total number of permanent circuit judgeships authorized as a result of subsection (a) of this section, such table is amended to read as follows:
				
					CircuitsNumber of JudgesDistrict of Columbia11First6Second13Third14Fourth15Fifth17Sixth16Seventh11Eighth11Ninth34Tenth12Eleventh12Federal12 . 
			